ORDER

PER CURIAM.
Paul B. Newell appeals the trial court’s grant of summary judgment in favor of defendants, Firemen’s Fund Insurance Company, Diane Armstrong and Matthew Manley, *646in his action against defendants for malicious prosecution and abuse of process.
No error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).